Shaw, C. J.*
The gift to trustees was void for remoteness. Whether the trust vested in the Life Insurance Company or in the trustees named, in either case it was not to vest until fifty years absolutely. It was illegal in its origin. The deposit actually made by the executors with the life office did not make it good. This gift being void in law, the gift by the residuary clause takes effect, and the residuary legatees are entitled to distribution. Decree accordingly.

 Printed from the memorandum of the chief justice, who died before writing out a foil opinion.